Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.            The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
2.        Claims 4-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
              Regarding claim 4, “a storage system, coupled to the processor, and configured to store parameter data relating to the tool; and a zeroing button, coupled to the processor, the zeroing button configured by the processor, under a condition wherein the feedstock has abutted a blade of the tool, to reset the measure in the display to facilitate determination of the length of the feedstock thereafter fed to the tool” is confusing as it is not clear the claim is directed to a measuring device only or a system having a tool and a measuring device. It should be noted that claim 1 calls for a device for measuring length of feedstock being fed to a tool. Therefore, the tool is not positively being claimed. Claim 1 does not call for a blade at all. It should also be noted that specific structures of the tool has nothing to do with patentability of the measuring device.
              Regarding claim 5, “the storage system is configured to store a quantity corresponding to thickness of a blade in the tool” is confusing as it is not clear as
 it is not clear the claim is directed to a measuring device only or a system having a tool and a measuring device. It should be noted that claim 1 calls for a device for measuring length of feedstock being fed to a tool. Therefore, the tool is not positively being claimed. Claim 1 does not call for a blade and a blade thickness
 at all. It should also be noted that specific structures of the tool has nothing to do with patentability of the measuring device.
              Regarding claim 8, “wherein the clamp is configured to mount the body on an approximately vertical member of the tool … to compressively engage the vertical member against a contact surface of the body, so that the vertical member is clamped between the set of clamp feet and the contact surface of the body” is confusing as it is not clear the claim is directed to a measuring device only or a system having a tool and a measuring device. It should be noted that claim 1 calls for a device for measuring length of feedstock being fed to a tool. Therefore, the tool is not positively being claimed. Claim 1 does not call for a vertical member at all. It should also be noted that the specific structures of the tool has nothing to do with patentability of the measuring device.


Claim Rejections - 35 USC § 102
3.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.          Claims 1-2 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Krasuski (2009/0150117). Regarding claim 1, Krasuski teaches a  device 14 for measuring length of feedstock (defined as envelopes) being fed to a tool (defined by the franking system that also includes portion 16 for receiving the device 14; Fig. 4) operated directly by a user, the device 14 comprising: a body, configured to be removably attached to the tool (or section 16 of the tool); a display (defined by a display, not shown, directly attached to the processing unit 36 of the device 14; paragraph 0039) mounted in the body, and visually accessible to the user; a measurement wheel 26 mechanically mounted to the body and configured to be mechanically biased (by spring 32; Fig. 2) to the feedstock under a condition wherein the body is attached to the tool; an encoder 28 coupled to the measurement wheel (Fig. 2) and configured to generate a signal indicative of angular position of the wheel; and a processor 36, disposed in the body, coupled to the encoder 28 and the display and configured to cause the display to show a measure indicative of a length of the feedstock that has been fed to the tool.  
See Figs. 1-5 in Krasuski.
                Regarding claim 2, Krasuski teaches everything noted above including a pivot arm 30, configured to be mounted to the body, at a pivot 38, at a first end of the pivot arm, wherein the measurement wheel 26 is mounted at a second end of the pivot arm 30; and a pivot arm spring 32 mounted in relation to both the pivot arm 30 and the body to bias the pivot arm in a manner as to maintain the measurement wheel engaged against the feedstock. See Fig.  2 in Krasuski.
                Regarding claim 7, Krasuski teaches everything noted above including a clamp 12A, coupled to the body, configured to removably attach the body to the tool (section 16).  

Claim Rejections - 35 USC § 103
      5.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.       Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krasuski in view of Watson (2,697,281). Regarding claim 4, Krasuski teaches everything noted above including that the pivot arm 30 has a second position in which the measurement wheel 26 is not engaged against the feedstock. See Fig. 2 in Krasusik. Krasusik deos not explicitly teach that the device further comprises a releasable latch configured to releasably latch the pivot arm in the second position. However, Watson teaches a measuring device including a wheel attached to a pivoting arm 7. Watson also teach a releasable latch 21 configured to releasably latch the pivot arm 7 in the second position. See Figs. 1-2 in Watson. 
It would have been obvious to a person of ordinary skill in the art to provide Krasuski’s device with the latching mechanism, as taught by Watson, in order to hold the wheel in a second position when it is not used.
 
7.       Claims 4-6, as best understood, is rejected under 35 U.S.C. 103(a) as being unpatentable over Krasuski in view of Williams et al. (2006/0010706 A1), hereinafter Williams, or Shalon (4,394,740). Regarding claim 4, Krasuuki does not teach a storage system coupled to the processor and configured to store parameter data relating to the tool; and a zeroing button, coupled to the processor, the zeroing button configured by the processor, under a condition wherein the feedstock has abutted a blade of the tool, to reset the measure in the display to facilitate determination of the length of the feedstock thereafter fed to the tool. However, Williams teaches a length measuring device including a storage system (defined coupled to the processor and configured to store parameter data relating to the tool; and a zeroing button 28, coupled to a processor, the zeroing button configured by the processor, under a condition wherein the feedstock has abutted a blade of the tool, to reset the measure in the display to facilitate determination of the length of the feedstock thereafter fed to the tool. See Figs. 1-8A in Williams. It should be noted that the tool and its blade have not been positively claimed. The device for measuring a length of feedstock. Claims are not directed to a system that has a measuring device and a tool. Therefore, the limitations about the blade of the tool has nothing to do with patentability of the measuring device. Shalon teaches a length measuring device including a storage system (defined by storage and computational means)  coupled to a processor and configured to store parameter data relating to the tool; and a zeroing button (REM), coupled to a processor, the zeroing button configured by the processor, under a condition wherein the feedstock has abutted a blade of the tool, to reset the measure in the display to facilitate determination of the length of the feedstock thereafter fed to the tool. See Figs. 1-3 in Shalon. It would have been obvious to a person of ordinary skill in the art to provide Krasuski’s device with the storage and the zero button, as taught by Williams or Shalon, in order to save measured data and reset the measuring button to zero for a new measurement.
               Regarding claims 5-6, Krasuski, as modified by Williams or Shalon, above, teaches everything noted above including that the storage system is capable or configured to store a quantity corresponding to thickness of a blade in the tool, and the zeroing button (28 in Figs. 1-8 in Williams or REM in Fig. 3 of Shalon). Krasuski, as modified above, does not explicitly teach that the zeroing button is configured by the processor to reset the measure in the display a negative offset which is user-configurable corresponding to the stored quantity. However, Official Notice is taken that the use of a zeroing button and a processor to display a negative offset which is user-configurable is old and well known in the art.

8.       Claim 8, as best understood, is rejected under 35 U.S.C. 103(a) as being unpatentable over Krasuski in view of Wang (8,220,374). Regarding claim 8, Krasuuki does not teach everything noted above including that the clamp is configured to mount the body on an approximately vertical member 18 of the tool. See Fig. 1 in Krasuski. Krasuski does not explicitly teach that the clamp including a clamp handle (41-42) pivotally attached (via holder 33 and rod 32 to the body 20; Fig. 10) to the body, a linkage system coupled to the clamp handle and including a set of clamp arms 44, a set of clamp feet 45 pivotally attached to the set of clamp arms 44 configured, in response to a downward force applied to the clamp handle 42, to compressively engage the vertical member against a contact surface of the body, so that the vertical member is clamped between the set of clamp feet and the contact surface of the body. However, Wang teaches a clamp configured to clamp a body 20 to a vertical member (defined as a workpiece 97; Fig. 11). Wang also teaches that the clamp includes a handle pivotally attached to the body, a linkage system coupled to the clamp handle and including a set of clamp arms, a set of clamp feet pivotally attached to the set of clamp arms and configured, in response to a downward force (Fig. 11) applied to the clamp handle (41-42), to compressively engage the vertical member 97 against a contact surface of the body 20, so that the vertical member is clamped between the set of clamp feet and the contact surface of the body. See Figs. 1-11 in Wang. It would have been obvious to a person of ordinary skill in the art to replace Krasuski’s clamp with the clamp, as taught by Wang, since both clamp members are art-recognized equivalents that produce the same result.

Conclusion
9.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Clifton (7,165,338), Zedler et al. (3,688,410) and Merminod et al. (3,688,410) teach a device for measurring a length of material.

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    
                                                                                                                                                                                                April 14, 2022